Detailed Action

1.	This Office Action is responsive to the Amendment filed 07/22/2021.  Claims 1, 4, 8, 10, 13, 14, 17, 18 and 20 have been amended.  Claim 5 has been cancelled.  Claim 21 has been added as a new claim.  Claims 1-4 and 6-21 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 1, 10 and 18 are objected to because of the following informalities:
The limitation “in response to determining whether the destination container is on the same host as the container,…” is suggested to be “in response to determining [[whether]] that the destination container is on the same host as the container,…”
Appropriate correction is required.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

4.	Claims 1-4 and 6-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,541,893.  

For example:
Instant application 16/745,035
Parent application U.S. 10,541,893
Claim 1. A method comprising:

determining, by a container, a destination container associated with a service path;

determining, by the container, whether the destination container is on a same host as the container;

in response to determining whether the destination container is on the same host as 




obtaining, by the container, the flow statistics based on the flow identification information;



generating, by the container, a response with the flow statistics; and

sending, by the container, the response to an initiator.
Claims 1+4+7. A method comprising:

determining a destination container associated with a service path (claim 4);

determining a physical host on which the destination container is initiated (claim 7);






extracting the corresponding flow identification information from the probe;

obtaining the flow statistics from an agent based on the flow identification information, the agent being configured to manage a plurality of containers;

generating a response packet including the flow statistics obtained from the agent; and 

sending the response packet to an initiator from which the query is received.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,541,893 contain every .
	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


6.	Claims 1-4, 10-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Akhter et al. (US 2015/0281028 A1), in view of Ganichev et al, (US 2015/0016469 A1), hereinafter “Akhter” and “Ganichev” accordingly.

7.	As to claim 1, Akhter teaches a method comprising:
determining, by a container, a destination container associated with a service path (Akhter, [0022]);
sending, by the container, a query for flow statistics associated with the destination container, the query including flow identification information (Akhter, [0049] and [0054-0055]);
obtaining, by the container, the flow statistics based on the flow identification information (Akhter, [0049-0050] and [0056-0057]);
generating, by the container, a response with the flow statistics (Akhter, [0056-0058]); and
sending, by the container, the response to an initiator (Akhter, [0057-0058]).  
Akhter does not explicitly teach “determining, by the container, whether the destination container is on a same host as the container”.
In an analogous art, Ganichev teaches the process 2700 performs logical processing on the packet to determine that the next physical destination for the packet is an application or container located on the same host as the MFE (i.e., determining whether the destination container is on a same host as the container) (Ganichev, [0378]).
Ganichev, into the teachings of Akhter to allow the system to identify whether the next physical destination for the packet is an application or container located on the same host to perform logical forwarding (and/or other operations) the packet to the container or application (Ganichev, [0379]).

8.	As to claim 2, Akhter-Ganichev teaches the method of claim 1, wherein the flow identification information includes a flow ID of the service path (i.e., MT-RS is sent with specific flow and mediatrace ID echoed from the request), a flow label of the service path and an entropy label data of the service path (i.e., header of media trace query includes a label) (Akhter, [0050] and [0058]).  

9.	As to claim 3, Akhter-Ganichev teaches the method of claim 1, wherein the service path is a path through which a data packet traverses to be serviced by one of a plurality of containers (i.e., intermediary devices 14, 16) (Akhter, [0022]).  

10.	As to claim 4, Akhter-Ganichev teaches the method of claim 3, further comprising: receiving a probe for the flow statistics, the probe including the flow identification information; and extracting the flow identification information from the probe (i.e., MT-RS is sent with specific flow and mediatrace ID echoed from the request) (Akhter, [0058]).  


12.	As to claim 14, Akhter-Ganichev teaches the system of claim 13, wherein, the probe is an operation, administration and management (OAM) probe to obtain the flow statistics; the OAM probe is received from an initiator, and the initiator is configured to trigger a service function chaining trace to send the OAM probe (i.e., the layer 2 protocols include Cisco discovery protocol (CDP), …, operation-administration-maintenance (OAM) tools, or Ethernet OAM tools) (Akhter, [0040-0044] and [0051]).  

13.	As to claims 18-19, claims 18-19 are corresponding non-transitory computer-readable medium claims that recite similar limitations as of method claims 1 and 4 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.


14.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akhter-Ganichev, in view of Frost et al. (US 2015/0029849 A1), hereinafter “Frost”.

Akhter-Ganichev teaches the method of claim 1, but does not explicitly teach “wherein the query includes a source address, a destination address 23Docket No.: 085115-643648 (1011739-US.02)associated with the destination container, and entropy details included in the flow identification information”.  
In an analogous art, Frost teaches that a packet format 400a may include a standard IP header 410 (e.g., with source address 412, destination address 44, ports 416, etc.), used to forward payload 420.  By adding the entropy label 418 to the IP header 410, routers within the network 120 may provide entropy-based forwarding according to the label 418, accordingly (Frost, [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Frost, into the teachings of Akhter-Ganichev to enable the routers within the network provide entropy-based forwarding according to the entropy label (i.e., details), accordingly (Frost, [0027]).

16.	As to claim 15, Akhter-Frost teaches the system of claim 13, wherein the query includes a source address, a destination address associated with the destination container and entropy details included in the flow identification information (Frost, [0027]).  The same motivation as of claim 6 is applied to this claim.


17.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akhter-Ganichev, in view of Jeuk et al. (US 2018/0026893 A1), hereinafter “Jeuk”.
Akhter-Ganichev teaches the method of claim 1, but does not explicitly teach “wherein the sending sends the query on a south bound API”.  
In an analogous art, Jeuk teaches that the application 202 of Fig. 2 offers a north-bound and a south-bound API interface shown as “API Calls”, wherein the north-bound interface is used both the handle service-ID assignment 204 and tenant-ID assignment 206 and lifecycle management.  The south-bound API on the other hand allows other applications, the provider or the tenant to interact with UCCaaS 202 to query IDs and their associated tenant, service information (Jeuk, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeuk, into the teachings of Akhter-Ganichev to enable other applications, the provider or the tenant to interact with the application to query IDs and their associated tenant, service information (Jeuk, [0027]).


Allowable Subject Matter

19.	Claims 7-8, 16, 17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

20.	Applicant’s arguments as well as request for reconsideration filed on 07/22/2021 have been fully considered but they are moot in view of the new ground(s) of rejection.


21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


22.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441